DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,148. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application contain all of the limitations as found in the claims of the patent or obvious variants thereof.  For instance in claim 1 of the instant application “generating a circuit graph representative of a circuit layout having a plurality of conductive lines” and “performing an n-pattern conflict check on the reduced circuit graph; and generating a plurality of photomasks based on a result of the n-pattern conflict check” are found in the patent word for word.  The step of “reducing the circuit graph by combining a first vertex of the circuit graph with a second vertex of the circuit graph not directly connected to the first vertex, wherein the first vertex represents a first conductive line of the circuit layout and the second vertex represents a second conductive line of the circuit layout” as found in the instant application is the same as “performing at least one Kn+1 graph reduction of the circuit graph to generate a reduced circuit graph” as found in the patent based upon the definition of a Kn+1 graph reduction in the specification.  
Similarly, claims 2-20 of the instant application contain all of the limitations as found in the claims 2-20 of the patent or obvious variants thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 already defines n to be an integer greater than 3.  Accordingly, defining the integer to be greater than or equal to 3 when it has already been defined as greater than 3 renders the claim indefinite.  Do we accept that 3 is now claimed when it was already stated to not be claimed?  Which definition of n takes precedence?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US Patent Application Publication No. 2014/0282293 A1.
In reference to claim 1, Lin teaches: a method for generating a plurality of photomasks for a photolithographic process (Paragraph 23, multi-patterning methods) comprising:
generating a circuit graph representative of a circuit layout having a plurality of conductive lines (Figure 3, conflict graphs 24, 26, Paragraph 32 generating conflict graphs 24, 26 from input graph 22); 
reducing the circuit graph by combining a first vertex of the circuit graph with a second vertex of the circuit graph not directly connected to the first vertex, wherein the first vertex represents a first conductive line of the circuit layout and the second vertex represents a second conductive line of the circuit layout (Figure 4d, Figure 5, 44, Paragraph 41, vertices c and d which are not directly connected are merged into a single vertex); and 
       performing an n-pattern conflict check on the reduced circuit graph; (Figure 5, detect and solve conflicts 45, 46, 48, Paragraphs 42-44), wherein the checking assigns one of three colors to each of the set of vertices in the reduced circuit graph (Figure 7c, d, e, Paragraphs [0063-4]);  and 
generating a plurality of photomasks based on a result of the n-pattern conflict check (Figure 5, 49, Paragraph [0051], circuit patterns of the layout are assigned to respective photmasks based on the conflict result).
In reference to claim 2, Lin teaches wherein the circuit graph comprises a plurality of vertices, including the first and second vertices, and a plurality of edges, wherein each of the plurality of vertices is representative of a corresponding one of the plurality of conductive lines, and wherein each of the plurality of edges is representative of a spacing between the conductive lines less than an acceptable minimum distance, the method further comprising removing from the circuit graph a second set of vertices selected from the plurality of vertices, wherein each of the vertices in the second set of vertices has less than n edge connections (Paragraph [0098]).
In reference to claim 3, Lin teaches recording each of the plurality of vertices and each of the plurality of edges prior to reducing the circuit graph (paragraph 77).
In reference to claim 4, Lin teaches wherein the circuit graph is a Kn+1 graph and prior to reducing the circuit graph, the method comprises: identifying at least one Kn graph within the circuit graph, wherein a Kn graph comprises a second set of vertices selected from the plurality of vertices connected in series by a second set of edges selected from the plurality of edges and having at least one non-series edge connection between a first vertex and a second vertex selected from the second set of vertices, wherein the second set of vertices comprises n vertices; and merging a third vertex selected from the second set of vertices into a fourth vertex selected from the second set of vertices, wherein the third vertex has a vertex-specific set of edges selected from the second set of edges, and wherein the third vertex is merged into the fourth vertex by removing the third vertex from the circuit graph and adding the vertex-specific set of edges of the third vertex to the fourth vertex to generate the reduced circuit graph (paragraph 98, identifying first and second vertices and merging the first and second vertices, where the first and second vertices are connected to a third vertex and a fourth vertex of the plurality of vertices, where the third and fourth vertices are connected to a same edge of the conflict graph, and where the repeating is performed until no further first and second vertices are found).
In reference to claim 5, Lin teaches checking the plurality of edges for one or more edges including at least one of a loop or an empty edge (Paragraph 98, vertex having connection to itself).
	In reference to claim 6, Lin teaches wherein the n-pattern conflict check is selected from the group consisting of: a brute-force n-color check, a heuristic n-pattern conflict check, and a deterministic rules-based conflict check (Paragraph 51).
	In reference to claim 7, Lin teaches reducing the circuit graph comprises a square loop reduction process (Figure 7).
	In reference to claim 8, Lin teaches iteratively identifying one or more additional circuit graphs and reducing the one or more additional circuit graphs (Figure 5, iterative loop 42, 43, 44).
	In reference to claim 9, Lin teaches wherein the circuit graph is a K4 graph (Figure 7, 4 vertices).
	In reference to claim 10, Lin teaches wherein the circuit graph is a K3 graph (Figure 3, 4 vertices).
In reference to claim 17, Lin teaches a computer (figure 15, paragraph [0085]) configured to: 
receive a circuit layout comprising a plurality of conductive lines (figure 3, input graph 22, paragraph 32);
generate a circuit graph representative of a circuit layout having a plurality of conductive lines (Figure 3, conflict graphs 24, 26, Paragraph 32 generating conflict graphs 24, 26 from input graph 22); 
reduce the circuit graph by combining a first vertex of the circuit graph with a second vertex of the circuit graph not directly connected to the first vertex, wherein the first vertex represents a first conductive line of the circuit layout and the second vertex represents a second conductive line of the circuit layout (Figure 4d, Figure 5, 44, Paragraph 41, vertices c and d which are not directly connected are merged into a single vertex);
       check the reduced circuit graph for one or more triple patterning conflicts (Figure 5, 46, Paragraph 43), wherein the checking assigns one of three colors to each of the set of vertices in the reduced circuit graph (Figure 7c, d, e, Paragraphs [0063-4]);  and 
a photomask generator configured to generate a first photomask, a second photomask, and a third photomask each corresponding to a respective one of three (Paragraph [0051], the photomask files are used for generating photomasks to pattern the integrated circuit layer).

In reference to claim 18, Lin teaches wherein the circuit graph comprises a plurality of vertices and a plurality of edges, wherein each of the plurality of vertices is representative of one of the plurality of conductive lines, and wherein each of the plurality of edges is representative of a spacing between the conductive lines less than an acceptable minimum distance and the computer is configured to remove one or more vertices from the plurality of vertices, wherein the one or more vertices each have less than three edges associated therewith in the plurality of edges (Paragraph 98).
In reference to claim 19, Lin teaches wherein the first vertex has a set of edges selected from the plurality of edges, and wherein the first vertex is merged into the second vertex by removing the first vertex from the circuit graph and adding the set of edges to the second vertex to generate the reduced circuit graph (paragraph 98, identifying first and second vertices and merging the first and second vertices, where the first and second vertices are connected to a third vertex and a fourth vertex of the plurality of vertices, where the third and fourth vertices are connected to a same edge of the conflict graph, and where the repeating is performed until no further first and second vertices are found).
In reference to claim 20, Lin teaches wherein the first vertex and the second vertex have a largest path separation of pairs of vertices from the first set of the plurality of vertices (Paragraph 71, only larger than the minimum distance vertices are merged).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lin et al., US Patent Application Publication No. 2014/0282293 A1 in view of Agarwal et al., US Patent Application Publication No. 2013/0086543 A1.
In reference to claim 11, Lin teaches receiving a circuit layout comprising a plurality of conductive lines (figure 3, input graph 22, paragraph 32);
generating a circuit graph representative of the circuit layout, wherein the circuit graph comprises a plurality of vertices and a plurality of edges, wherein each of the plurality of vertices represents one of the plurality of conductive lines, and wherein each of the plurality of edges is representative of a spacing between the conductive lines less than an acceptable minimum distance (Figure 3, conflict graphs 24, 26, Paragraph 32 generating conflict graphs 24, 26 from input graph 22); 
coloring the circuit graph with 3 colors wherein each of the plurality of vertices is assigned one of the 3 colors based on an 3 patterning checking process including at least one circuit graph reduction (paragraph 51), wherein the at least one circuit graph reduction comprises reducing the circuit graph by combining a first vertex of the circuit graph with a second vertex of the graph not directly connected to the first vertex, wherein the first vertex represents a first conductive line of the circuit layout and the second vertex represents a second conductive line of the circuit layout (Figure 4d, Figure 5, 44, Paragraph 41, vertices c and d which are not directly connected are merged into a single vertex);
assigning each of the plurality of conductive lines to one of 3 photomasks based on a color of a corresponding vertex from the plurality of vertices (paragraph 51 photomasks are colored); and forming the 3 photomasks for use in a 3-patterning photolithographic process (paragraph 51 photomasks are generated).
Lin does not teach wherein the coloring the circuit graph with n colors where n is equal to any integer greater than 3.  Agarwal teaches coloring a circuit graph with 4 colors (paragraph 43).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings Agarwal into the method Lin to perform a method comprising coloring the circuit graph with n colors where n is equal to any integer greater than 3, and wherein each of the plurality of vertices is assigned one of the n colors based on an n-patterning checking process including at least one circuit graph reduction, wherein the at least one circuit graph reduction comprises reducing the circuit graph by combining a first vertex of the circuit graph with a second vertex of the graph not directly connected to the first vertex, wherein the first vertex represents a first conductive line of the circuit layout and the second vertex represents a second conductive line of the circuit layout; assigning each of the plurality of conductive lines to one of n photomasks based on a color of a corresponding vertex from the plurality of vertices; and forming the n photomasks for use in a n-patterning photolithographic process because using 4 masks with different colors would reduce conflicts with vertexes better than using 3 masks with different colors.
In reference to claim 12, Lin in view of Agarwal teaches wherein the circuit graph reduction comprises removing a set of vertices selected from the plurality of vertices from the circuit graph, wherein each of the set of vertices has less than n edge connections (Lin, paragraph 98).
In reference to claim 13, Lin in view of Agarwal teaches wherein the n-pattern checking process comprises an n-pattern conflict check selected from the group consisting of: a brute-force n-color coloring, a heuristic n- pattern conflict check, and a deterministic rule-based conflict check (Paragraph 51).
	In reference to claim 14, Lin in view of Agarwal teaches reducing the circuit graph comprises a square loop reduction process (Lin, Figure 7).
In reference to claim 15, Lin in view of Agarwal teaches iteratively identifying one or more additional circuit graphs and reducing the one or more additional circuit graphs (Lin, Figure 5, iterative loop 42, 43, 44).
In reference to claim 16, Lin in view of Agarwal teaches wherein n is an integer greater than or equal to 3 (Lin, Paragraph 6, triple patterning).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851   



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851